LeBLANC, J.
I respect,fully dissent, basing my opinion on the authority as I find it in the case of Hanna v. Bry, 5 La. Ann. 651, 52 Am. Dee. 606, which is cited in the majority opinion. At the time of the decision in that ease, the doctor’s horse oc*23eupied the sdíne relation to his practice that the automobile does to the doctor in this modern day, and I am of the opinion ■that the ruling to the effect that the horse was a mere convenience to the exercise of his profession then, and not a tool or instrument of his calling, applies with equal force to the automobile as used by him today.